DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roknsaz et al (US 9607188).
RE 1 Roknsaz discloses an integrated circuit (IC) tag (2100, 2500, 2500, 1800, Fig 18, 21, 25-27, 35d-e), comprising: a substrate (col 20 ln 1-3); antennas disposed on one surface of the substrate (1808, 2102, 2104, col 22 ln 64-col 23 ln 9); a capacitor (2108, 2704) which comprises a dielectric and first and second electrodes disposed on one surface of the substrate, and in which an electrostatic capacitance changes irreversibly corresponding to changes in ambient environment (col 23 ln 52- col 24 ln 6, col 32 ln 4-9, col 34 ln 62-col 35 ln 19); and an IC chip (1800) which comprises a pair of external terminals to which the first and second 
RE 2 and 11, wherein the antennas and the first and second electrodes comprise the same electrically conductive material, and the antennas and the first and second electrodes are equal in height from the one surface (col 23 ln 43-64).
RE 3 and 12, wherein the first and second electrodes have a comb-shaped plane pattern in which comb teeth of the first and second electrodes are disposed facing each other in a manner of being alternately juxtaposed (2108, 2704, col 23 ln 3-7, 58-60).
RE 4, wherein the dielectric is formed between the first and second electrodes (col 35 ln 41-53).
RE 6, wherein the changes in the ambient environment mean that the ambient temperature changes from a state of being lower than a predetermined temperature to the predetermined temperature or higher, and the dielectric is wax having a melting point of the predetermined temperature (col 34 ln 62-col 35 ln 59).
RE 7, wherein the changes in the ambient environment are changes in an ambient temperature, and the dielectric comprises a plurality of waxes having mutually different melting points (col 34 ln 32-59).
Re 8, wherein the capacitor comprises an absorber which absorbs the wax that is liquefied (col 23 ln 52- col 24 ln 6).

RE 9, Roknsaz discloses an integrated circuit (IC) tag (2100, 2500, 2500, 1800, Fig 18, 21, 25-27, 35d-e), comprising: a substrate (col 20 ln 1-3); antennas disposed on one surface of the substrate (1808, 2102, 2104, col 22 ln 64-col 23 ln 9); a capacitor (2108, 2704) which comprises 


RE 16, Roknsaz discloses a manufacturing method of IC tag, comprising: a first process for forming, on one surface of the substrate, antennas and first and second electrodes comprising an electrically conductive material; a second process for connecting the antennas and the first and second electrodes to external terminals of an IC chip which detects an electrostatic capacitance between the first and second electrodes and wirelessly transmits information corresponding to a detection result via the antennas; a third process for filling a dielectric between the first and second electrodes; and a fourth process for attaching a protective plate which seals the antennas, the IC chip, and the first and second electrodes to one surface of the substrate (2100, 2500, 2500, 1800, Fig 18, 21, 25-27, 35d-e, product by claimed process).

RE 17, Roknsaz discloses a manufacturing method of IC tag, comprising: a first process for forming, on one surface of the substrate, antennas and first and second electrodes comprise an .


Allowable Subject Matter
Claims 5, 10, 13-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art disclose, teach, suggest at least a dielectric in a region on the other surface of the substrate or the front surface of the protective plate, the region facing the formation region of the first and second electrodes, and the dielectric is formed so as to uniformly cover the first and second electrodes and the space between the first and second electrodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887